Citation Nr: 1728752	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left ankle disability (claimed as residuals of multiple left ankle surgeries, including a subtalar fusion and a triple arthrodesis), claimed as due to VA treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from October 1954 to October 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied compensation under the provisions of 38 U.S.C.A. § 1151 for additional left ankle disability (claimed as residuals of multiple left ankle surgeries, including a subtalar fusion and a triple arthrodesis), claimed as due to VA treatment.  

The case was later transferred to the Los Angeles, California Regional Office (RO).  

In April 2015, this appeal was remanded for further development.  

In an October 2015 decision, the Board denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left ankle disability (claimed as residuals of multiple left ankle surgeries, including a subtalar fusion and a triple arthrodesis), claimed as due to VA treatment.  

The Veteran then appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A May 2016 Court Order granted the motion.  

In July 2016, the Board again remanded this appeal for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran's additional left ankle disability (claimed as residuals of multiple left ankle surgeries, including a subtalar fusion and a triple arthrodesis), was caused by an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of U.S.C.A. § 1151 for additional left ankle disability (claimed as residuals of multiple left ankle surgeries, including a subtalar fusion and a triple arthrodesis), claimed as due to VA treatment, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

Pursuant to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of Section 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish causation, it must be shown that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c).  

In establishing causation, it must be shown that (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Under the provisions of 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2011).  

The Veteran essentially contends that he has additional left ankle disability as a result of VA treatment, including multiple left ankle surgeries such as a subtalar fusion and a triple arthrodesis.  The Veteran specifically maintains that his current left ankle disability developed as a result of VA treatment and that the recurrent need for surgery demonstrates that the VA failed to provide adequate care in keeping with the expected medical standards.  

The Veteran served on active duty in the Air Force from October 1954 to October 1958.  

The Veteran underwent multiple left ankle surgeries at VA medical facilities in 1977, 1978, and 1979 to treat a left ankle injury that he sustained in January 1976 when he fell from a ladder.  In December 1977, the Veteran underwent left ankle fusion surgery at a VA hospital.  In February 1979, the Veteran underwent triple arthrodesis surgery for nonunion of the talus fracture at a VA hospital.  A March 1979 VA Form 10-65 ("Referral for Continuity of Patient Care") documents a diagnosis of incomplete fusion of left ankle fracture, status post February 1979 fusion of the left ankle.  Thereafter, in November 1979, the Veteran underwent excision of a neuroma of the left ankle.

A June 1980 orthopedic report notes that the Veteran experienced residual left ankle swelling, pain, and limited motion following his 1976 ankle fracture and VA surgical intervention in 1977 and 1978.  More recent VA treatment records also document limited motion and chronic pain.  For example, an April 2013 treatment record notes that the Veteran has a history of left subtalar joint fusion for trauma with resulting lack of left ankle dorsiflexion.  

A May 2015 VA ankle conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had a long history of injuries to, and treatment for, his left ankle.  He described a left ankle injury when he fell off a ladder and, then, the ladder fell on him.  He stated that he was initially diagnosed with an ankle sprain.  The Veteran indicated that he was subsequently diagnosed with a talus fracture, with non-union, and that he underwent a subtalar fusion for the injury in 1976.  He reported that he recovered from the surgery, but that he continued to have pain.  He stated that he then underwent a triple arthrodesis in 1977 for an incomplete fusion of the ankle.  The Veteran maintained that he continued to have pain after the 1977 surgery, and that he subsequently underwent a neuroma excision from the foot in 1979.  The Veteran indicated that he continued to have pain in the left ankle and that he had been prescribed an ankle fixation orthotic for ankle pain, with recent moderate pain relief.  He reported that he had been unable to dorsiflex with is great toe or ankle since the neuroma excision surgery.  

The diagnoses were ankylosis of the left ankle, subtalar and tarsal joint, and degenerative arthritis of the left ankle.  The examiner reported that the Veteran sustained an injury in 1976 in which a delayed presentation of a talus fracture was treated with a subtalar fusion.  The examiner stated that it was impossible without resorting to speculation to determine exactly what the Veteran's condition was both before and after the treatment.  The examiner indicated that what was able to be gleaned from the medical record was that the Veteran was unable to bear weight prior to treatment, and that he progressed to full weight bearing after his initial surgery.  It was noted that the Veteran did have significant pain after the first surgery, which led to the second surgery.  The examiner maintained that based on what was present in the medical record, the Veteran again progressed to full weight bearing.  The examiner reported that the Veteran's residuals from the treatment rendered were residual pain and decreased range of motion of the ankle.  The examiner maintained that he was unable to conclude that the Veteran's inability to dorsiflex his ankle or toe were the result of his treatment through the VA.  

The examiner stated that he could find no evidence of gross negligence on the part of the VA.  The examiner reported that the Veteran sustained a talar fracture, which did not always show up on radiographs immediately, let alone radiographs that were performed in 1976.  It was noted that the Veteran then underwent a subtalar fusion for his injury, although such surgery obtained an incomplete fusion.  The examiner related that the Veteran was an active smoker, which had been shown to markedly diminish bone healing and the ability to obtain a successful fusion.  The examiner stated that the Veteran then underwent a neuroma excision, which was most likely unrelated to the other injuries.  It was noted that the Veteran reported that he was unable to dorsiflex his great toe due to the nerve surgery, but that such did not make sense anatomically.  The examiner commented that he could not find evidence of negligence, carelessness, lack of proper skill, or error in judgment in the Veteran's course of treatment or diagnosis.  The examiner also indicated that there was no additional disability that was present that a reasonable health care provider would not have anticipated.  

A December 2016 statement, from the same examiner that performed the May 2015 VA ankle conditions examination, includes a notation that several hundred pages of the Veteran's claims file were reviewed.  The examiner reported that he was unable to provide a detailed condition assessment of the Veteran prior to the intervention in 1977 because he could not find a detailed assessment of range of motion, endurance, etc., present in the service treatment records.  The examiner indicated that it would be impossible to state specifics without resorting to speculation with regard to the Veteran's range of motion or weight bearing ability.  It was noted that from the records available, the Veteran had significant pain; a marked decrease in ambulatory ability; and decreased range of motion, with the exact range of motion unclear without resorting to speculation; and likely decreased endurance, prior to his treatment by the VA in 1977.  

The examiner reported that in 1977, the Veteran was diagnosed with subtalar arthritis, with osteoarthritis, of the inferior subtalar region, pursuant to a November 1977 VA treatment report.  The examiner stated that the Veteran was taken for a subtalar arthrodesis with an iliac crest autograft.  The examiner indicated that such procedure was seemingly without immediate complication.  It was noted that the Veteran underwent an uneventful recovery.  

The examiner stated that he could not locate a record showing an examination between the period of surgery in 1977 and 1978, the time of the revision surgery.  The examiner maintained that it would be conjecture to state definitively, but that the Veteran most likely experienced pain with range of motion and swelling, as well as difficulty with ambulation.  The examiner reported that the Veteran had a failed subtalar fusion with progression of arthritis in 1978, which necessitated a triple arthrodesis.  It was noted that the triple arthrodesis appeared to be uneventful.  

The examiner indicated that the Veteran underwent an examination in 1980, which shows persistent swelling and lack of range of motion, although it was a somewhat limited report.  It was noted that all reports after 1980 show marked lack of range of motion to the left ankle, as well as pain and difficulty with ambulation.  The examiner related that the Veteran had an examination in 2003 which shows left ankle range of motion from 0 to 3 degrees, and that the ankle was painful.  

The examiner reported that the Veteran stated that he incurred an injury to the left ankle on January 13, 1976, when he fell of a ladder, followed by the ladder falling on him.  It was noted that, at that time, radiographs with ordered and the reviewed, which were negative per the readings of the radiologists.  The examiner stated that the Veteran was diagnosed later that year with osteonecrosis of the talus and he underwent a subtalar fusion with an iliac crest autograft due to the necrosis of the inferior aspect of the talus.  The examiner stated that such surgery appeared to be without incident.  The examiner related that such surgery was the appropriate care for the Veteran's type of injury.  The examiner indicated that he could not find fault with the surgeon or treating physician.  The examiner reported that he was unable to view the radiographs, but that he could not find a radiographic read denoting a fracture that was missed or treated inappropriately.  

The examiner indicated that a year later, the Veteran was diagnosed with an incomplete fusion of the subtalar joint and that he had progressed to pantalar arthritis of the ankle.  The examiner stated that although the Veteran needed extra surgery, such was certainly not evidence that the first surgery was done incorrectly.  The examiner reported that there were a myriad of reasons for an incomplete fusion, including possibly the Veteran's biology, habits (smoking), and simple non-healing of the osteotomy site.  The examiner related that the Veteran's left ankle seemed to be treated appropriately and that, unfortunately, it did not fuse as planned.  

The examiner reported that, at that stage, the Veteran underwent a triple arthrodesis, which would be the appropriate medical care as he had pantalar arthritis by imaging studies.  The examiner stated that the triple arthrodesis, as shown by the records, was unsuccessful in ameliorating the Veteran's pain.  It was noted that radiographs show successful union, but that the Veteran continued, and continues presently, to have symptoms.  The examiner indicated that although the Veteran had a suboptimal outcome from his ankle interventions, he could not find evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  

The examiner stated that without intervention after the initial injury in early 1976, the Veteran's condition of osteonecrosis of the talus from the injury would have progressed to pantalar arthritis and necessitated a triple arthrodesis.  The examiner maintained that without the above discussed intervention, the Veteran would have been undoubtedly worse than his current condition.  

As to the Veteran's inability to dorsiflex his left ankle or great toe, the examiner reported that the Veteran stated that he was unable to dorsiflex the great toe following a neuroma excision in his foot.  The examiner indicated that dorsiflexion of the great toe was accomplished through extensor hallicus longus, which received its innervation in the mid-calf.  It was noted that dorsiflexion of ankle was accomplished through the tibialis anterior, which received its innervation just distal to the knee.  The examiner stated that he could not foresee a neuroma excision of the foot transecting either nerve.  The examiner reported that, on examination, the Veteran's extensor hallicus longus and tibialis anterior tendons were intact.  The examiner maintained that, in short, he was unclear as to why the Veteran was having difficulty with dorsiflexion, but he could not find evidence that a neuroma excision would have caused such difficulty.  

The examiner reported that, as noted above, the Veteran had an extremely suboptimal outcome from a left ankle surgery in 1976.  The examiner stated that the he could not find evidence that the Veteran was subject to negligence or other care that was anything other than the standard of care.  The examiner indicated that the disability that the Veteran presently had would certainly not be expected considering the treatment rendered.  The examiner commented that although no intervention was without risks, the outcome certainly would not have been foreseeable at the time of treatment.  

The Board observes that, pursuant to the May 2015 VA ankle conditions examination report, the examiner, following a review of the claims file, indicated that there was no additional disability that was present that a reasonable health care provider would not have anticipated.  The Board observes, however, that pursuant to a December 2016 statement, following an additional review of several hundred pages of the Veteran's claims file, the same examiner indicated that the disability that the Veteran presently had would certainly not be expected considering the treatment rendered.  The examiner specifically maintained that although no intervention was without risks, the outcome certainly would not have been foreseeable at the time of treatment.  The Board observes that as the examiner re-reviewed the medical evidence, including several hundred pages of the Veteran's claims file, and provided more detailed opinions than at the time of the May 2015 VA ankle conditions examination, the Board finds that the examiner's opinion that the Veteran's current outcome, as to his left ankle, was not reasonably foreseeable at the time of treatment, is the more probative opinion in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the Veteran has provided competent and credible reports that he experienced additional left ankle disability following his treatment at VA facilities, including surgeries in 1977, 1978, and 1979, to treat a left ankle injury that he sustained in January 1976.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, a VA examiner has specifically found that the Veteran's current outcome, as to his left ankle, was not reasonably foreseeable at the time of treatment.  

Therefore, after a review of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the competent medical evidence of record demonstrates that the Veteran's additional left ankle disability (claimed as residuals of multiple left ankle surgeries, including a subtalar fusion and a triple arthrodesis), at least in part, is not reasonably foreseeable as a result of his VA treatment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left ankle disability (claimed as residuals of multiple left ankle surgeries, including a subtalar fusion and a triple arthrodesis), claimed as due to VA treatment, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional left ankle disability (claimed as residuals of multiple left ankle surgeries, including a subtalar fusion and a triple arthrodesis), claimed as due to VA treatment, is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


